         Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF OKLAHOMA

NATHAN J. GOAD,                                       )
                                                      )
        Plaintiff,                                    )
                                                      )
v.                                                    )      Case No. CIV- 19-562-PRW
                                                      )
THE STATE OF OKLAHOMA ex rel.                         )
THE BOARD OF REGENTS OF REGIONAL                      )
UNIVERSITY SYSTEMS OF OKLAHOMA,                       )
as governing board of the UNIVERSITY                  )
OF CENTRAL OKLAHOMA,                                  )
                                                      )
-and-                                                 )
                                                      )
STEVEN HANSEN, individually,                          )
                                                      )
        Defendants.                                   )

                                     COMPLAINT

        COMES NOW Plaintiff Nathan J. Goad and, for his causes of action against

Defendant The State of Oklahoma ex rel. The Board of Regents of Regional University

Systems of Oklahoma, as governing board of the University of Central Oklahoma, and

Defendant Steven Hansen, alleges and states as follows:

                                       The Parties

        1.     Plaintiff Nathan J. Goad (“Goad”) is and at all relevant times has been a

resident of Oklahoma City, Oklahoma, which is located within the Western District of

Oklahoma.




                                            1
         Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 2 of 11




       2.     Defendant The State of Oklahoma ex rel. The Board of Regents of Regional

University Systems of Oklahoma, as governing board of the University of Central

Oklahoma (“UCO”), was and now is a constitutional agency of the State of Oklahoma

which governs the University of Central Oklahoma, whose principal place of conducting

its educational business is the City of Edmond, Oklahoma County, State of Oklahoma.

       3.     Defendant Steven Hansen (“Hansen”) is and at all relevant times has been a

resident of Oklahoma County, State of Oklahoma, which is located within the Western

District of Oklahoma.

                                   Jurisdiction and Venue

       4.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §

1331 because this action arises under federal law.

       5.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b).

                                     Factual Allegations

       6.     Goad is an openly gay male. As a gay male, Goad does not conform to certain

gender stereotypes in that he is attracted to, dates, and desires to have a family with another

man, rather than with a woman.

       7.     In June 2014, Goad was hired as the Administrative Assistant for the

Department of Design by Defendant UCO.

       8.     Goad performed his job duties and responsibilities as Administrative

Assistant for the Department of Design in a competent and satisfactory manner.




                                              2
          Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 3 of 11




         9.    On October 5, 2015, Goad was promoted to the position of Assistant to the

Dean of the College of Fine Arts and Design by the Dean of the College of Fine Arts and

Design, Dr. Pamela Washington.

         10.   Goad performed his job duties and responsibilities as Assistant to the Dean

of the College of Fine Arts and Design in a competent and satisfactory manner.

         11.   On June 30, 2017, Dr. Pamela Washington retired from her position, and she

was succeeded by Defendant Hansen.

         12.   Defendant Hansen previously worked at and attended classes at Andrews

University, a private religious institution. Defendant Hansen believes in the gender

stereotype that men should only be attracted to, date, and establish families with women.

         13.   On or around July 17, 2017, Hansen began a campaign of harassment and

hostility against Goad. This campaign of harassment and hostility was motivated by Goad’s

gender, in that he did not conform to gender stereotypes held and maintained by Defendant

Hansen.

         14.   On July 17, Hansen took away Goad’s desk and replaced it with a table for

him to work at. The table was insufficient for the performance of Goad’s regular and

necessary duties.

         15.   Hansen gave the desk to Goad’s co-worker, Jacqueline ‘Jackie’ Kabrick, a

married, heterosexual female whose behavior conforms to gender stereotypes.

         16.   On or around July 31, 2017, Hansen announced that he was giving Jackie

Kabrick a pay raise and moving her into a salaried pay slot. Goad did not receive a pay

raise.

                                             3
         Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 4 of 11




       17.     From July 31, 2017 through August 7, 2017, Hansen openly discussed the

pay raise with Kabrick while Goad was present, asking her if she and her husband were

happy and “is he [your husband] taking you to dinner to celebrate your promotion?” These

comments were not innocent workplace discussion but rather intentionally made to

humiliate and demoralize Goad.

       18.     Goad complained about the inequality of the pay raise to Hansen.

       19.     On August 4, 2017, a co-worker came into the office and referred to how

small the table was that Goad had to use as a desk. Hansen heard the remark and said, “My

plan is to make Nathan’s table smaller and then smaller, then when he returns from

vacation, there will be even less room.”

       20.     During the initial few weeks of Hansen’s tenure as Dean, Goad became

aware of the improper use of public funds regarding Hansen’s purchase of office and home

furniture as well as the unjustified, inflated staff raises.

       21.     Goad drafted a memorandum outlining his concerns about Hansen’s

inappropriate expenditure of public funds. On August 3, 2017, Goad forwarded the

memorandum to a former Chair of the Regional University System of Oklahoma.

       22.     The former Chair verbally communicated these concerns to UCO

administration on August 4, 2017.

       23.     Hansen knew about the memorandum and concerns that Goad raised

regarding Hansen’s inappropriate expenditure of public funds.

       24.     From August 7, 2017 through August 16, 2017, Goad was scheduled to take

a vacation.

                                                4
           Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 5 of 11




          25.   During his vacation, Hansen sent urgent email requests and demoralizing

emails tending to discredit Goad’s work reputation. For example, Hansen sent emails to

other University employees saying he was “disappointed” in Goad and that he “had hoped”

Goad was handling certain matters on his behalf.

          26.   Despite the fact that Hansen was publicly criticizing Goad’s performance,

Goad had performed his duties appropriately. Hansen’s emails were intentionally designed

to build a record to terminate Goad and cover up for Hansen’s unlawful motives.

          27.   While Goad was on vacation, he was involved in a car accident, and he

suffered from a severe concussion.

          28.   Goad was encouraged to take the necessary time off to recover from his

concussion.

          29.   However, on August 22, 2017, Defendant terminated Goad’s employment

without warning and without the issuance of any prior discipline.

          30.   In March 2018, Goad timely filed a Charge of Discrimination with the United

States Equal Employment Opportunity Commission asserting gender discrimination,

sexual orientation discrimination, disability discrimination, and retaliation.

          31.   On March 22, 2019, Goad received a Notice of Suit Rights from the EEOC.

This suit is timely filed within ninety (90) days of his receipt of the Notice of Suit Rights.

   FIRST CAUSE OF ACTION – VIOLATION OF TITLE VII OF THE CIVIL
     RIGHTS ACT OF 1964, AS AMENDED, AGAINST DEFENDANT UCO
                  FOR GENDER DISCRIMINATION

          32.   Goad incorporates by reference paragraphs 1-31 as though set forth in full

herein.
                                              5
         Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 6 of 11




       33.    Goad is in a protected class under Title VII of the Civil Rights Act of 1964,

as amended, because he did not conform to gender stereotypes held and maintained by

Defendant Hansen about how men should look, act, or behave.

       34.    At the time of his termination, Goad was performing his job duties and

responsibilities as the Administrative Assistant to the Dean of the College of Fine Arts and

Design in a competent and satisfactory manner.

       35.    Goad had successfully performed the same job duties and responsibilities for

a period of nearly two (2) years prior to the hiring of Defendant Hansen.

       36.    Despite his satisfactory job performance, Goad was terminated from the

position of Administrative Assistant to the Dean of the College of Fine Arts and Design.

       37.    Defendant Hansen was the final decisionmaker for Goad’s termination.

       38.    Defendant UCO terminated Goad’s employment because of unlawful gender

discrimination, in that Defendant Hansen believed in the gender stereotype that men should

only be attracted to, date, marry, and have children with women.

       39.    Goad’s position was later filled with an individual that conformed to gender

stereotypes held by Defendant Hansen.

       40.    Any proffered non-discriminatory reason that UCO asserts for Goad’s

termination is a mere pretext for intentional gender discrimination as described by the

factual allegations set forth above.

       41.    As a direct and proximate result of Defendant UCO’s intentional gender

discrimination against Goad, Goad has suffered economic loss, mental anguish and

emotional distress, sleeplessness, anxiety, humiliation, embarrassment, injury to his

                                             6
           Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 7 of 11




professional reputation, inconvenience, loss of enjoyment of life, and other nonpecuniary

losses, all to Goad’s damage in a sum in excess of Seventy-Five Thousand Dollars

($75,000.00).

          WHEREFORE Plaintiff Nathan J. Goad prays for judgment against Defendant

State of Oklahoma ex rel. The Board of Regents of Regional University Systems of

Oklahoma as governing board of the University of Central Oklahoma as follows:

          (1)   For his actual damages, both economic and non-economic, in a sum in excess

                of Seventy-Five Thousand Dollars and No/100 ($75,000.00) in accordance

                with the proof at the time of trial;

          (2)   For pre-judgment and post-judgment interest thereon as provided by law;

          (3)   For his costs and expert witness fees as provided by 42 U.S.C. § 1988;

          (4)   For a reasonable attorney fee as provided by 42 U.S.C. § 1988; and

          (5)   For such other and further relief as the Court deems just and proper.

  SECOND CAUSE OF ACTION – VIOLATION OF TITLE VII OF THE CIVIL
    RIGHTS ACT OF 1964, AS AMENDED, AGAINST DEFENDANT UCO
                        FOR RETALIATION

          42.   Goad incorporates by reference paragraphs 1-41 as though set forth in full
herein.

          43.   Goad engaged in protected opposition to unlawful discrimination by

complaining to his supervisor, Defendant Hansen, about unequal pay between male and

female employees based on unlawful gender stereotypes in violation of Title VII of the

Civil Rights Act of 1964, as amended.



                                                7
         Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 8 of 11




       44.    Goad was subjected to a materially adverse employment action because he

was terminated from his position as Administrative Assistant to the Dean of the College of

Fine Arts and Design.

       45.    Defendant UCO subjected Goad to this materially adverse employment

action because of his protected opposition to unlawful employment actions under Title VII

of the Civil Rights Act of 1964, as amended.

       46.    Any proffered non-discriminatory reason that UCO asserts for Goad’s

termination is a mere pretext for intentional, unlawful retaliation as described by the factual

allegations set forth above.

       47.    As a direct and proximate result of Defendant UCO’s intentional retaliation

against Goad, Goad has suffered economic loss, mental anguish and emotional distress,

sleeplessness, anxiety, humiliation, embarrassment, injury to his professional reputation,

inconvenience, loss of enjoyment of life, and other nonpecuniary losses, all to Goad’s

damage in a sum in excess of Seventy-Five Thousand Dollars ($75,000.00).

       WHEREFORE Plaintiff Nathan J. Goad prays for judgment against Defendant

State of Oklahoma ex rel. The Board of Regents of Regional University Systems of

Oklahoma as governing board of the University of Central Oklahoma as follows:

       (1)    For his actual damages, both economic and non-economic, in a sum in excess

              of Seventy-Five Thousand Dollars and No/100 ($75,000.00) in accordance

              with the proof at the time of trial;

       (2)    For pre-judgment and post-judgment interest thereon as provided by law;

       (3)    For his costs and expert witness fees as provided by 42 U.S.C. § 1988;

                                              8
           Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 9 of 11




          (4)   For a reasonable attorney fee as provided by 42 U.S.C. § 1988; and

          (5)   For such other and further relief as the Court deems just and proper.

            THIRD CAUSE OF ACTION – VIOLATION OF 42 U.S.C. § 1983
                  AGAINST STEVEN HENSON, INDIVIDUALLY

          48.   Goad incorporates by reference paragraphs 1-47 as though set forth in full

herein.

          49.   The First Amendment to the United States Constitution provides, in part, that

“Congress shall make no law . . . abridging the freedom of speech.” U.S. CONST. AMEND. I.

This prohibition was made applicable to the States and their political subdivisions by virtue

of the Fourteenth Amendment. U.S. CONST. AMEND. XIV; see also Cantwell v. Connecticut,

310 U.S. 296 (1940).

          50.   At all times relevant hereto, Hansen was acting under color of law.

          51.   Goad engaged in speech on a matter of public concern, i.e. speech about

Hansen’s use of public funds for personal use and other financial improprieties as described

herein. The public has an interest in the use of public funds by public universities.

          52.   Goad engaged in this speech as a citizen of the United States and not pursuant

to any duties which he was paid to perform by UCO. As such, Goad’s speech was protected

by the First Amendment.

          53.   Goad had a substantial and weighty interest in speaking out on the use of

public funds for private purposes.




                                               9
       Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 10 of 11




      54.    Hansen, who was acting under color of state law at the time he caused Goad’s

termination, did not have any legitimate interest in terminating Goad’s employment.

Goad’s speech was not unduly disruptive and did not disrupt UCO’s workplace.

      55.    Goad’s right to free speech was clearly established at the time that Defendant

Hansen caused Goad’s termination. It would have been clear to a reasonable official in

Hansen’s position that his conduct was unconstitutional and unlawful.

      56.    As a direct and proximate result of Goad’s speech on a matter of public

concern, Hansen caused Goad’s termination as the Assistant to the Dean of the College of

Fine Arts and Design.

      57.    As a direct and proximate result of Goad’s termination, Goad has suffered

economic loss, mental anguish and emotional distress, sleeplessness, anxiety, humiliation,

embarrassment, injury to his professional reputation, inconvenience, loss of enjoyment of

life, and other nonpecuniary losses, all to Goad’s damage in a sum in excess of Seventy-

Five Thousand Dollars ($75,000.00).

      58.    Hansen acted intentionally, deliberately and with malice or with reckless

disregard in that he specifically terminated Goad because of Goad’s speech on a matter of

public concern. Accordingly, Goad seeks punitive and exemplary damages against

Defendant Hansen in an amount determined by the jury at the time of trial and in

accordance with the law.

      WHEREFORE Plaintiff Nathan J. Goad prays for judgment against Defendant

Steven Hansen as follows:



                                           10
       Case 5:19-cv-00562-PRW Document 1 Filed 06/20/19 Page 11 of 11




      (1)    For his actual damages, both economic and non-economic, in a sum in excess

             of Seventy-Five Thousand Dollars and No/100 ($75,000.00) in accordance

             with the proof at the time of trial;

      (2)    For punitive and exemplary damages in an amount to be determined by the

             jury in accordance with law and in accordance with the proof at the time of

             trial;

      (3)    For pre-judgment and post-judgment interest thereon as provided by law;

      (4)    For his costs and expert witness fees as provided by 42 U.S.C. § 1988;

      (5)    For a reasonable attorney fee as provided by 42 U.S.C. § 1988; and

      (6)    For such other and further relief as the Court deems just and proper.

Dated this 20th day of June, 2019.

                                                  WARD & GLASS, L.L.P.

                                                  /s/Woodrow K. Glass
                                                  Stanley M. Ward, OBA#9351
                                                  Woodrow K. Glass, OBA#15690
                                                  Barrett T. Bowers, OBA#30493
                                                  160136th Ave. NW, Ste. 100
                                                  Norman, Oklahoma 73072
                                                  (405) 360-9700
                                                  (405) 360-7902 (fax)
                                                  ATTORNEYS FOR PLAINTIFF



JURY TRIAL DEMANDED
ATTORNEYS’ LIEN CLAIMED




                                             11
